      Case 1:20-cv-00051-SPW-TJC Document 6 Filed 05/15/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MICHAEL DORAN, et al,                             CV 20-51-BLG-SPW-TJC

                    Plaintiff,
                                                   ORDER
vs.

PORCH.COM INC., a Delaware
corporation; et al.,

                    Defendants.

      Attorney Rebecca Evans has moved for admission pro hac vice to practice

before this Court with Brianna Smith to act as local counsel. (Doc. 5.)

      Pro hac vice admission is governed by D. Mont. L.R. 83.1(d), which

provides in pertinent part that “Local counsel must file a motion for the applicant

attorney’s admission pro hac vice and must attach to the motion the applicant’s

affidavit or declaration …” (Emphasis added.) L.R. 8.3.1(d)(3).

      While Evan’s motion contained all the necessary elements required in L.R.

83.1(d)(3)(A)-(J), local counsel Brianna Smith did not move the Court on Evan’s

behalf, nor were the requirements attached in either an affidavit or declaration.

(Doc. 5). Conformance to the Local Rule is necessary.

      Accordingly, IT IS HEREBY ORDERED that Evan’s motion for admittance

pro hac vice is DENIED without prejudice. Smith may resubmit the motion,
      Case 1:20-cv-00051-SPW-TJC Document 6 Filed 05/15/20 Page 2 of 2



provided it is accompanied by affidavit/declaration that complies in full with L.R.

83.1(d)(3).

      DATED this 15th day of May, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
